220 F.2d 282
Reuben D. SILLIMAN, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 63.
Docket 23001.
United States Court of Appeals, Second Circuit.
Argued February 16, 1955.
Decided March 10, 1955.

On petition to review the decision of the Tax Court of the United States, holding that certain sums, paid to the petitioner, an attorney, by clients, were compensation for services, and that his failure to report these sums as income was fraudulent and with intent to evade tax. Affirmed.
Alger B. Chapman, Joseph J. O'Connell, Jr., Arthur K. Mason, and Brady O. Bryson, New York City (Walter J. Rockler, Washington, D. C., of counsel), for petitioner.
H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack and David O. Walter, Washington, D. C., for respondent.
Before FRANK and MEDINA, Circuit Judges, and BRENNAN, District Judge
PER CURIAM.


1
Affirmed on the opinion of Judge Arundell, reported in 11 T.C.M. 921, and supplemental opinion, reported in 12 T.C.M. 707.